Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 11/1/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/1/2011.  In particular, claim 21 has been amended to limit the plasticizer as originating in the crumb rubber.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 21, having the plasticizer in “an originating composition” fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  While there is support for plasticizer part of the crumb component in paragraph 044 the applicant’s corresponding PGPub, there is no support for the term “originating.”
With respect to claims 22-40, they are rejected for failing to cure the deficiency of claim 1.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 21, it is unclear what plasticizer “in an originating composition of the crumb rubber” is intended to encompass. In particular, when does origination occur?  It is unclear if “originating” encompasses a plasticizer added to crumb rubber but before mixing with the elastomer (the plasticizer can still “originate” because it is present in crumb rubber before being adding to the elastomer) or is limited to plasticizer present before being crushed into crumb.  If the latter, how to distinguish from plasticizer added to rubber or plasticizer that is in the rubber before crushed into crumb.
With respect to claims 22-40, they are rejected for failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 103
Claims 21-23, and 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (JP 2002-338743, examiner provided machine translation).
With respect to claims 21, 22, 27-31, and 35-40, Nishioka discloses a tread rubber composition comprising 100 parts by weight diene-based rubber and 1-40 parts by weight reclaimed rubber (abstract), wherein the tread rubber composition also includes sulfur and various vulcanization accelerators (i.e., crosslinking system) (paragraph 0031) and reinforcing filler such as silica in an amount of 5-100 parts by weight and carbon black in an amount of 10-150 parts by weight (paragraphs 0027-0030).  Example 2 includes recycled rubber D which has acetone extraction amount of 18.2 wt % and chloroform extraction amount of 22.4 wt % (paragraphs 0038 and 0049), and Example 3 includes recycled rubber D has acetone extraction amount of 19.6 wt % and chloroform extraction amount of 21.8 wt % (paragraphs 0039 and 0049).  
Nishioka discloses that a regenerating agent such as petroleum-based plasticizer is added in an amount of 5-15 parts by weight based on 100 parts by weight of reclaimed rubber before being mechanically treated and formed into particles (paragraph 0017), i.e., crumb rubber.  Therefore, Nishioka teaches that plasticizer is “in an originating composition of the crumb rubber,” i.e., the plasticizer is not added separately to crumb rubber after forming into crumb.
Alternatively, having plasticizer “in an originating composition of the rubber” is a product-by-process limitation.  Case “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, whether plasticizer is added to a rubber before forming into crumb or if no additional plasticizer is needed to be added to the rubber before forming into crumb, the crumb rubber 
Nishioka discloses that the chloroform extracts are “low molecular weight components generated during regeneration” (paragraph 0024), however, it fails to disclose the molecular weight of the chloroform extract.
Even so, it is the examiner’s position that based on language “low molecular weight,” it would have been obvious to one of ordinary skill in the art to have chloroform extract exhibit a weight-average molecular weight of less than 10,000 g/mol.
With respect to claim 23, Nishioka discloses that the plasticizer is petroleum based (paragraph 0017).
With respect to claim 26, Nishioka does not disclose the particle size but teaches in the background that rubber particle has a particle size of 20-600 μm (paragraph 0008).  Therefore, it would have been obvious to one of ordinary skill in the art to design the reclaimed rubber particles of its invention with a similar particle size of the prior art.
With respect to claims 32-34, Nishioda discloses that the diene-based rubber includes styrene-butadiene rubber and isoprene rubber (paragraph 0026).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (JP 2002-338743, examiner provided machine translation) in view of Hotaling (WO 2013/040425).
The discussion with respect to Nishioka in paragraph 7 above is incorporated here by reference.
Nishioka discloses that the plasticizer is petroleum based (paragraph 0017), however, it fails to disclose the specific plasticizers like claimed.

Given that Nishioka is open to the use of petroleum-based plasticizers and further given that Hotaling discloses that suitable petroleum-based plasticizers in tread compositions include naphthenic oils, paraffinic oils, MES oils, and/or TDAE oils, it would have been obvious to one of ordinary skill in the art to utilize as the plasticizer of Nishioka one of the claimed plasticizers.
Response to Arguments
Applicant's arguments filed 11/1/2011 have been fully considered but they are not persuasive.  Specifically, applicant argues that Nishioka does not disclose that plasticizer in the crumb rubber is “in the originating composition of the crumb rubber.”
First, the term “the originating composition” is indefinite as discussed in 112(b) rejection above, and it is unclear how this term limits the claim.
Second, Nishioka discloses that a regenerating agent such as petroleum-based plasticizer is added in an amount of 5-15 parts by weight based on 100 parts by weight of reclaimed rubber before being mechanically treated and formed into particles (paragraph 0017), i.e., crumb rubber.  Therefore, Nishioka teaches that plasticizer is “in an originating composition of the crumb rubber,” i.e., the plasticizer is not added separately to crumb rubber after forming into crumb.
Alternatively, having plasticizer “in an originating composition of the rubber” is a product-by-process limitation.  Case “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, whether plasticizer is added to a rubber before forming into crumb or if no additional plasticizer is needed to be added to the rubber before forming into crumb, the crumb rubber appears to be the same as long as the amount of plasticizer is greater than 8 wt % (as required by claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn